Appellant was convicted of murder in the first degree, and sentenced to life imprisonment in the penitentiary. The appeal is upon the record only, there being no bill of exceptions.
The order for the special venire is similar to that found in Duff Walker v. State, 85 So. 787,1 present term, which determines this question adversely to appellant. But, in addition to this, there was in the instant case no question raised in the court below as to the venire in any manner, and under the provisions of Acts 1915, p. 708, and Supreme Court rule 27 as amended (198 Ala. xv, 77 South. vii), it was unnecessary that the order appear in the transcript upon this appeal.
No other matter appearing in the transcript calls for comment. Suffice it to say, an examination of the record discloses no reversible error, and the judgment of conviction will be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.
SAYRE and BROWN, JJ., dissent.
1 Ante, p. 474.